DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    DUILDER GRAMAJO GRAMAJO,
                             Appellant,

                                     v.

                CESAR ABEL GRAMAJO GRAMAJO and
                LUISA LAURA GRAMAJO MAZARIEGOS,
                            Appellees.

                               No. 4D17-1586

                          [December 14, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen     M.    Miller,   Judge;   L.T.    Case    No.
2016DR008865XXXXNB.

   Felix A. Montanez, Miami, for appellant.

   Cesar Abel Gramajo Gramajo, West Palm Beach, pro se.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.